                 Case 19-10844-BLS              Doc 287       Filed 06/20/19         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                         Chapter 11

Achaogen, Inc.                                                Case No. 19-10844 (BLS)

                           Debtor.1


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON JUNE 24, 2019 AT 10:00 A.M. (EASTERN TIME)

CONTESTED MATTER GOING FORWARD

1.       Debtor’s Motion for (I) an Order Pursuant to Sections 105, 363, 364, 365 and 541 of the
         Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
         2002-1 and 6004-1 (A) Approving Bidding Procedures for the Sale of Substantially All
         Assets of the Debtor; (B) Approving Procedures for the Assumption and Assignment or
         Rejection of Designated Executory Contracts and Unexpired Leases; (C) Scheduling the
         Auction and Sale Hearing; (D) Approving Forms and Manner of Notice of Respective
         Dates, Times, and Places in Connection Therewith; and (E) Granting Related Relief; (II)
         an Order (A) Approving the Sale of the Debtor’s Assets Free and Clear of Claims, Liens,
         and Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
         Executory Contracts and Unexpired Leases; and (III) Certain Related Relief (D.I. 30,
         Filed 4/15/19).

         Objection Deadline: May 30, 2019 at 11:59 p.m. (ET) for objections to assumption and
         assignment or rejection of designated executory contracts and unexpired leases.
         Objections to the sale and auction were due by June 14, 2019, at 11:59 p.m. (ET).
         Extended for Hovione International Limited to June 21, 2019 at 5:00 p.m. (ET).

         Responses Received:

         a.       Objection to Notice of Proposed Assumption and Assignment of Executory
                  Contracts and Unexpired Leases (filed by Microgenics Corporation) (D.I. 226
                  Filed 5/29/19);

                  Status: The Debtor believes this objection is resolved in part at an amended cure
                  amount. The hearing on the adequate assurance objection will go forward.

         b.       Sana Biotechnology, Inc.’s Limited Objection to the Sale of Substantially All
                  Assets of the Debtor and Reservation of Rights (D.I. 229, Filed 5/30/19);

1
     The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address for
     purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
     Case 19-10844-BLS       Doc 287       Filed 06/20/19      Page 2 of 5




     Status: The Debtor believes this objection is resolved.

c.   Objection to Proposed Sale Motion and Notice of Proposed Assumption and
     Assignment of Executory Contracts and Unexpired Leases (filed by Pfizer, Inc.)
     (D.I. 232, Filed 5/30/19);

     Status: The hearing on this objection will go forward.

d.   Objection of Veolia ES Technical Solutions, LLC to Debtors’ Proposed
     Assumption, Assignment and Cure Regarding Executory Contract (D.I. 228, Filed
     5/30/19);

     Status: The Debtor believes this objection is resolved in part with respect to the
     cure amount. The hearing on the adequate assurance objection will go forward.

e.   Esteve Quimica SA’s Objection to Proposed Cure Amount for its Master Services
     Agreement with the Debtor (D.I. 242, Filed 6/1/19);

     Status: The hearing on this objection will go forward.

f.   Objection of Crystal Bioscience, Inc. to the Debtors’ Proposed Cure Amounts
     (D.I. 255, Filed 6/7/19);

     Status: The hearing on this objection will go forward.

g.   Objection to the Sale of Substantially All of the Debtor’s Assets Free and Clear of
     All Claims, Liens, and Encumbrances (filed by Microgenics Corporation) (D.I.
     268, Filed 6/13/19);

     Status: The Debtor believes this objection is resolved in part at an amended cure
     amount. The hearing on the adequate assurance objection and sale objection will
     go forward.

h.   Objection by the United States to the Debtor’s Sale Motion (D.I. 275, Filed
     6/17/19);

     Status: With respect to the Debtor, this objection is resolved. The hearing on this
     objection will go forward with respect to other parties.

i.   Oracle’s Limited Objection to and Reservation of Rights Regarding Debtor’s
     Notice of Second Supplemental Proposed Assumption and Assignment of
     Executory Contracts and Unexpired Leases (D.I. 279, Filed 6/18/19);

     Status: The hearing on this objection will go forward.




                                     -2-
      Case 19-10844-BLS        Doc 287       Filed 06/20/19      Page 3 of 5



j.     AP3-SF2 CT South, LLC’s Limited Objection to Debtor’s Motion for an Order
       (A) Approving Sale of the Debtor’s Assets Free and Clear of Claims, Liens, and
       Encumbrances; (B) Approving the Assumption and Assignment or Rejection of
       Executory Contracts and Unexpired Leases; and (C) Certain Related Relief
       [Docket No. 30] (D.I. 281, Filed 6/18/19); and

       Status: The Debtor believes this objection is resolved.

k.     Informal comments received from JMI Laboratories;

       Status: The Debtor believes the informal comments have been resolved.

l.     Informal comments received from Steeprock, Inc.;

       Status: The Debtor believes the informal comments have been resolved.

m.     Informal comments received from Hovione International Limited;

       Status: The hearing on these informal comments will go forward.

n.     Informal comments received from Cardinal Health 105, Inc.;

       Status: The hearing on these informal comments will go forward.

o.     Informal comments received from Strickland Quality Assurance Ltd.;

       Status: The Debtor believes the informal comments have been resolved.

p.     Informal comments received from Department of Health and Human Services
       (FDA);

       Status: The hearing on these informal comments will go forward.

Related Pleadings:

a.     Order Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code,
       Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R. 2002-1 and
       6004-1 (A) Approving Bidding Procedures for the Sale of Substantially all Assets
       of Debtor; (B) Approving Procedures for the Assumption and Assignment,
       Assignment or Rejection of Designated Executory Contracts and Unexpired
       Leases; (C) Scheduling the Auction and Sale Hearing; (D) Approving Forms and
       Manner of Notice of Respective Dates, Times and Places in Connection
       Therewith; and (E) Granting Related Relief (D.I. 123, Entered 5/1/19);

b.     Notice of Proposed Sale of All or Substantially All of the Debtor’s Assets, Free
       and Clear of All Encumbrances, Other Than Assumed Liabilities, and Scheduling
       Final Sale Hearing Related Thereto (D.I. 126, Filed 5/2/19);


                                       -3-
             Case 19-10844-BLS         Doc 287       Filed 06/20/19    Page 4 of 5




      c.     Notice of Proposed Assumption and Assignment of Executory Contracts and
             Unexpired Leases (D.I. 192, Filed 5/17/19);

      d.     Notice of Revised Bid Deadline (D.I. 222, Filed 5/28/19);

      e.     Order Approving the Stipulation and Amending the Bidding Procedures Order
             and Interim DIP Orders (D.I. 245, Entered 6/3/19);

      f.     Notice of Filing of Proposed Order (I) Approving the Sale or Licensing of
             Substantially All Assets of the Debtor Free and Clear of Liens, Encumbrances,
             Claims and Interests, (II) Approving the Assumption and Assignment of
             Designated Executory Contracts and Unexpired Leases, and (III) Granting
             Related Relief (D.I. 260, Filed 6/11/19);

      g.     Notice of Completion of Auction and Selection of Successful Bidders (D.I. 266,
             Filed 6/13/19);

      h.     Notice of Second Supplemental Proposed Assumption and Assignment of
             Executory Contracts and Unexpired Leases (D.I. 274, Filed 6/14/19); and

      i.     Notice of Completion of C-Scape Auction and Selection of Successful Bidder
             (D.I. 285, Filed 6/18/19).

      Status: The hearing on this matter will go forward regarding responses a, c, d, e, f, g, h, i
      and informal comments m, n and p.


Dated: June 20, 2019              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware              /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Matthew O. Talmo (No. 6333)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Tel.: (302) 658-9200
                                   Fax: (302) 658-3989
                                   rdehney@mnat.com
                                   aremming@mnat.com
                                   mtalmo@mnat.com
                                   ptopper@mnat.com

                                  - and -




                                               -4-
           Case 19-10844-BLS   Doc 287     Filed 06/20/19   Page 5 of 5



                          Richard L. Wynne (CA 120349) admitted pro hac vice
                          Erin N. Brady (CA 215038) admitted pro hac vice
                          HOGAN LOVELLS US LLP
                          1999 Avenue of the Stars, Suite 1400
                          Los Angeles, California 90067
                          Telephone: (310) 785-4600
                          Facsimile: (310) 785-4601
                          richard.wynne@hoganlovells.com
                          erin.brady@hoganlovells.com

                          - and -

                          Christopher R. Bryant (NY 3934973) admitted pro hac vice
                          John D. Beck (TX 24073898) admitted pro hac vice
                          HOGAN LOVELLS US LLP
                          390 Madison Avenue
                          New York, NY 10017
                          Telephone: (212) 918-3000
                          Facsimile: (212) 918-3100
                          chris.bryant@hoganlovells.com
                          john.beck@hoganlovells.com

                          Counsel for Debtor and Debtor in Possession
12869910




                                     -5-
